UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-15503 WORKSTREAM INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 485 N. Keller Road, Suite 500 Maitland, Florida (Zip Code) (Address of principal executive offices) (407) 475-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As of April 12, 2010 there were 62,439,002 common shares, no par value, outstanding, excluding 108,304 common shares held in escrow. i WORKSTREAM INC. TABLE OF CONTENTS Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as ofFebruary 28, 2010 and May 31, 2009 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended February 28, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended February 28, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4T. Controls and Procedures 29 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 6. Exhibits 31 Signatures 32 ii WORKSTREAM INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of February 28, 2010 and May 31, 2009 (Unaudited) February 28, 2010 May 31, 2009 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $940,259 and $928,430 at February 28, 2010 and May 31, 2009, respectively Prepaid expenses and other assets Total current assets Equipment, net Other assets Acquired intangible assets, net - Goodwill TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT: Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation Current portion of senior secured notes payable and accrued interest Embedded put derivative - Current portion of long-term obligations Deferred revenue Total current liabilities Senior secured notes payable and accrued interest, less current portion - Long-term obligations, less current portion Deferred revenue – long-term - Common stock warrant liability - Total liabilities Commitments and Contingencies SHAREHOLDERS’ DEFICIT: Preferred shares, no par value - - Common shares, no par value Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See accompanying notes to these condensed consolidated financial statements. 1 WORKSTREAM INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended February 28, 2010 and 2009 (Unaudited) Three Months Ended Nine Months Ended February 28 February 28 Revenues: Software $ Professional services Rewards Career networks Revenues, net Cost of revenues Gross profit Operating expenses: Selling and marketing General and administrative Research and development Impairment of goodwill - - Amortization and depreciation Total operating expenses Operating income / (loss) Other income / (expense): Interest income and expense, net ) ) Loss on extinguishment of debt ) - ) - Change in fair value of warrants and derivative - - Other income and expense, net ) ) Other expense, net ) Income / (loss) before income tax benefits / (expense) Income tax benefits / (expense) ) 97 ) NET INCOME / (LOSS) $ ) $ $ ) $ ) Earnings / (loss) per share - basic and diluted $ ) $ $ ) $ ) Weighted average number of common shares outstanding Basic Diluted See accompanying notes to these condensed consolidated financial statements. 2 WORKSTREAM INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended February 28, 2010 and 2009 (Unaudited) Nine Months Ended February 28 Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation Leasehold inducement amortization ) Allowance for doubtful accounts, net Impairment of goodwill - Stock-based compensation Deferred income taxes - ) Loss on extingishment of debt - Interest exchanged for common shares - Beneficial conversion fearture associated with PIK interest - Change in fair value of warrants and derivative ) - Net change in components of working capital: - Accounts receivable Prepaid expenses and other assets Accounts payable ) ) Accrued liabilities Accrued compensation ) ) Deferred revenue ) Net cash provided by / (used in) operating activities ) Cash flows provided by / (used in) investing activities: Purchase of equipment ) ) Restricted cash,net - Proceeds from sale of short-term investments - - Net cash provided by / (used in) investing activities ) Cash flows used in financing activities: Payment of costs associated with re-financing of senior secured notes ) - Repayment of non-convertible senior note ) - Repayment of long-term obligations ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental schedule of non-cash investing and financing activities: Equipment acquired under capital leases $ $
